EXHIBIT 99.3 Telkom SA Limited (Registration Number 1991/005476/06) ISIN ZAE000044897 JSE and NYSE Share Code TKG ("Telkom" or "the Company") Trading update Vodacom results for the period ended December 31, 2007 As at December 31, 2007, Vodacom Group recorded 33.0 million customers across its networks operating in South Africa, Tanzania, the Democratic Republic of the Congo, Lesotho and Mozambique, reflecting a 4.7% increase in the three months since September 30, 2007. The growth in the customer base is a result of high gross customer connections of 4.8 million for the quarter. The Group's non-South African operations comprised 8.8 million customers, or 26.6% of the total customer base. Year on year, revenue for the 9 months ended December 31, 2007 increased by 17.3% to R35.7 billion, while total Group customers increased by 17.1% since December 31, 2006. South Africa South Africa increased its customer base by 4.1% since September 30, 2007 to 24.3 million customers. South Africa's customer base includes 3.4 million contract customers and 20.7 million prepaid customers, reflecting an increase of 0.7% and an increase of 4.7% since September 30, 2007, respectively. Vodacom South Africa has retained its leadership position in a highly competitive South African mobile communications market with an estimated market share of 55.6% at December 31, 2007. Vodacom South Africa customers, year to date ARPU and churn as at December 31, 2007 compared to September 30, 2007 are as follows: South Africa September 30, 2007 December 31, 2007 % change Customers (thousands) 23,297 24,255 4.1 Contract 3,409 3,432 0.7 Prepaid 19,790 20,720 4.7 Community services 98 103 5.1 ARPU (ZAR) 119 123 3.4 Contract 487 485 (0.4) Prepaid 59 62 5.1 Community services 711 707 (0.6) Churn (%) 45.9 43.6 (2.3 pts)) Contract 8.3 8.1 (0.2 pts) Prepaid 51.9 49.4 (2.5 pts) Non-South African operations Vodacom's non-South African operations increased their total customer base by 6.3% since September 30, 2007 to 8.8 million customers. Satisfactory customer growth was achieved in all Vodacom's non-South African operations, most notably Lesotho with a 9.9% increase and Mozambique with an 11.9% increase in its customer base. Vodacom's non-South African operations' customers, year to date ARPU and churn as at December 31, 2007 compared to September 30, 2007 are as follows: Non-South African operations September 30, 2007 December 31, 2007 % change Vodacom Tanzania Customers (thousands) 3,678 3,945 7.3 Contract 13 15 15.4 Prepaid 3,654 3,921 7.3 Public phones 11 9 (18.2) ARPU (ZAR) 48 50 4.2 Churn (%) 46.8 46.0 (0.8 pts) Vodacom Congo Customers (thousands) 3,178 3,269 2.9 Contract 20 21 5.0 Prepaid 3,102 3,183 2.6 Public phones 56 65 16.1 ARPU (ZAR) 64 59 (7.8) Churn (%) 43.3 46.1 2.8 pts Vodacom Lesotho Customers (thousands) 332 365 9.9 Contract 4 4 - Prepaid 323 355 9.9 Public phones 5 6 20.0 ARPU (ZAR) 72 74 2.8 Churn (%) 17.9 18.1 0.2 pts Vodacom Mozambique Customers (thousands) 1,079 1,207 11.9 Contract 18 22 22.2 Prepaid 1,060 1,174 10.8 Public phones 1 11 >200 ARPU (ZAR) 27 27 - Churn (%) 57.3 59.6 2.3 pts Ends Issued by: Dot Field On behalf of: Alan Knott-Craig Chief Communications Officer Chief Executive Officer Vodacom Group (Pty) Ltd Vodacom Group (Pty) Ltd Tel: 011 - 653 5440 Cell: 0829900174 E-mail: dot.field@vodacom.co.za
